DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (US 20170075189) herein after referred to as D1.
With regard to claim 1, D1 teaches a device, in at least (figure 7), comprising: a stack of a lens assembly (SPG 12) and a steering assembly (LC16), the stack (SPG 12) configured to receive a beam from a first side and output the beam from a second side, wherein the lens assembly (SPG 12) is configured to provide an adjustable optical power to the beam, and the steering assembly (LC 16) is configured to provide an adjustable steering angle to the beam; and a reflector (13) configured to receive the beam output from the second side of the stack (SPG 12), and reflect the beam back to the second side of the stack (SPG12), wherein the beam reflected back from the reflector (13) is incident onto the second side of the stack (SPG 12), and output from the first side of the stack (SPG 12).

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a device, in at least (fig. 7), further comprising a controller (14) configured to control the lens assembly (12) to selectively provide one of a plurality of optical powers to the beam, and to control the steering assembly selectively to selectively provide one of a plurality of steering angles to the beam.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a device, in at least (figure 7), wherein the lens assembly and the steering assembly are linear polarization selective.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a device, in at least (figure 7); wherein the lens assembly and the steering assembly are circular polarization selective.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a device, in at least (figure 7); further comprising: a waveplate (15) disposed between the reflector (13) and the stack (12) and configured to provide a quarter-wave retardance to the beam; and a polarization switch disposed between the steering assembly (16) and the lens assembly (12) and configured to switch or maintain a polarization of the beam ([0044]).

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a device, in at least (fig. 7); wherein the lens assembly (12) is linear polarization selective and the steering assembly (16) is circular polarization selective ([0044]).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches a device, in at least (fig. 7); further comprising: a first waveplate (15) disposed between the reflector (13) and the stack (12) and configured to provide a quarter-wave retardance ([0008]) to the beam; a second waveplate ([0068]) disposed between the steering assembly (16) and the lens assembly (12) and configured to provide a quarter-wave retardance to the beam; and a polarization switch ([0044]) disposed between the second waveplate and the lens assembly and configured to switch or maintain a polarization of the beam.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a device, in at least (fig. 7, [0008], and [0044]); wherein the lens assembly (12) is circular polarization selective and the steering assembly (16) is linear polarization selective.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a device, in at least (fig. 7, [0008], and [0044]); further comprising: a waveplate (15) disposed between the steering assembly (16) and the lens assembly (12) and configured to provide a quarter-wave retardance to the beam; and a polarization switch ([0044]) disposed between the waveplate (15) and the lens assembly (12) and configured to switch or maintain a polarization of the beam.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a device, in at least (fig. 7, [0008], and [0044]); wherein the beam has a same first polarization when incident onto the lens assembly (12) from two sides of the lens assembly (12), and the beam has a same second polarization when incident onto the steering assembly (16) from two sides of the steering assembly (16).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a device, in at least (fig. 7, [0008], and [0044]); wherein the reflector (15) includes a holographic optical element.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a device, in at least (fig. 7, [0008], and [0044]); wherein the reflector (13) is configured to maintain a linear polarization of the beam output from the second side of the stack (12) when reflecting the beam back to the second side of the stack.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 11, wherein D1 further teaches a device, in at least (fig. 7, [0008], and [0044]); further comprising: a waveplate (15) disposed between the reflector (13) and the stack (12) and configured to convert a first circular polarization of the beam output from the second side of the stack (12) into a linear polarization, wherein the reflector (13) is configured to maintain the linear polarization of the beam when reflecting the beam back to the second side of the stack (12), and wherein the waveplate (15) is configured to convert the linear polarization of the beam reflected back from the reflector (13) into a second circular polarization orthogonal to the first circular polarization.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a device, in at least (fig. 7, [0008], and [0044]); wherein the lens assembly (12) includes a plurality of lenses arranged in an optical series, at least one of the lenses being a variable lens (claim 1), and the steering assembly (16) includes a plurality of gratings ([0006]) arranged in an optical series, at least one of the gratings being a switchable grating.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 20170075189) herein after referred to as D1, and further in view of Jamali (US 20200081252) herein after referred to as D2.

With regard to claim 15, D1 teaches a system, in at least (figure 7); comprising: a beam steering device (LC16), comprising: a controller (14) a stack of a lens (SPG 12) assembly and a steering assembly (LC16), the stack configured to receive a beam from a first side and output the beam from a second side; and a reflector (13) configured to receive the beam output from the second side of the stack (SPG 12), and reflect the beam back to the second side of the stack (SPG 12), wherein the beam reflected back from the reflector (13) is incident onto the second side and output from the first side of the stack (SPG 12).
D1 fails to expressly disclose an eye tracking device configured to obtain eye tracking information of an eye pupil; and a controller configured to control, based on the eye tracking information, the stack to adjust at least one of a steering angle provided by the steering assembly or an optical power provided by the lens assembly to steer the beam to the eye pupil.
In a related endeavor, D2 teaches an optical system, in at least (Fig. 1-3, [0004-0015]); an eye tracking device configured to obtain eye tracking information of an eye pupil; and a controller configured to control, based on the eye tracking information, the stack to adjust at least one of a steering angle provided by the steering assembly or an optical power provided by the lens assembly to steer the beam to the eye pupil.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention taught by D1 with regard to a variable optical attenuator, with the eye tracking optics taught by D2 for the purpose of better delivering optical information to the eye of the wearer.

With regard to claim 16, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a system, in at least (fig. 7, [0008], and [0044]); wherein the beam has a same first polarization when incident onto the lens assembly (12) from two sides of the lens assembly, and the beam has a same second polarization when incident onto the steering assembly (16) from two sides of the steering assembly (16).

With regard to claim 17, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a system, in at least (fig. 7, [0008], and [0044]); wherein the reflector includes a holographic optical element.

With regard to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches a system, in at least (fig. 7, [0008], and [0044]); wherein the reflector (13) is configured to maintain a linear polarization of the beam output from the second side of the stack (12) when reflecting the beam back to the second side of the stack (12).

With regard to claim 19, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches a system, in at least (fig. 7, [0008], and [0044]); further comprising: a waveplate (15) disposed between the reflector (13) and the stack (12) and configured to convert a first circular polarization of the beam output from the second side of the stack (12) into a linear polarization, wherein the reflector (13) is configured to maintain the linear polarization of the beam when reflecting the beam back to the second side of the stack (12), and wherein the waveplate (15) is configured to convert the linear polarization of the beam reflected back from the reflector (13) into a second circular polarization orthogonal to the first circular polarization.

With regard to claim 20, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a system, in at least (fig. 7, [0008], and [0044]); further comprising: a first waveplate (15) disposed between the reflector (13) and the stack (12) and configured to provide a quarter-wave retardance to the beam; a second waveplate ([0068]) disposed between the steering assembly (16) and the lens assembly (12) and configured to provide a quarter-wave retardance to the beam; and a polarization switch disposed between the second waveplate and the lens assembly and configured to switch or maintain a polarization of the beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872